Advisory Action Before the Filing of an Appeal Brief (continued)

Response to Amendment
	Applicant’s after-Final amendments to the claims and specification have been considered by the examiner and entered as they are deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal.

Continuation of AMENDMENTS 5. 
Applicant's reply is deemed to place the application in better form for appeal by materially reducing or simplifying the issues for appeal and has overcome the following objections and rejections: 
Objection to the Specification (Final Office Action, pages 2-3),
Claim objections (Final Office Action, page 4), and
Claim rejections under § 112(a) (Final Office Action, pages 4-5).

Continuation of REQUEST FOR RECONSIDERATION/OTHER 12.

Response to Arguments
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 



Rejections under § 101 – Step 2A, Prong One

	Applicant’s argument at Remarks pages 9-10 that the “step of providing a subset of data points using the computerized recommendation engine alone would require an absurd and unreasonable amount of time . . .”.  The examiner respectfully disagrees.
	The recited recommendation engine merely receives a query and returns a subset of data points that have the highest similarity (Claim 1:  “providing a query . . . utilizing the computerized recommendation engine . . .”.  A human using a reference table of data could essentially perform the same recited functions as those performed by the claimed recommendation engine.  
	Applicant’s comparison to Example 39 of the Subject Matter Eligibility Examples is not persuasive because Example 39 recited a series of machine learning training steps which Applicant’s claimed invention lacks.  Applicant’s comparison to Example 40 is not applicable as the two claims in that example were determined to recite a mental process under Step 2A, Prong One.
	
Rejections under § 101 – Step 2A, Prong Two

	Applicant’s argument at Remarks pages 11-12 that the present invention is drawn towards an improvement to the field of artificial intelligence or machine learning.  The examiner respectfully disagrees.


	Second, the examiner’s argument regarding insignificant extra-solution activity was in response to Applicant’s 09/08/2021 claim amendment that added “in a multiclass classification model”, which was in turn rejected under § 112(a) as failing to comply with the written description requirement.  Applicant’s 11/12/2021 amendment removed this language purely to expedite prosecution, thus rendering the examiner’s argument on the point moot.

Rejections under § 103
	
Applicant's arguments filed 11/12/2021 have been fully considered but they are not persuasive. 

	First, Applicant’s argument that Wang does not teach “computing a range of entropy” relies on a specific formula disclosed in paragraph [0023] of the specification.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Second, Applicant’s argument that Wang does not teach “computing a composite score of all data points” ignores the teaching of average similarity by Wang in paragraph [0024], cited earlier in the rejection.  Further, Applicant’s argument of the range of entropy is discussed above.

	Third, Applicant argues that Wang does not teach determining a maximum threshold and a minimum threshold.  Specifically, “the thresholds recited in claim 1 of the present application, when read in the context of the claim, define thresholds for the recited ‘confidence value . . .’”.  This is incorrect.  Applicant’s claim 1, as currently drafted, recites three thresholds:  (1) a predetermined threshold, (2) a maximum threshold, and (3) a minimum threshold.  No relationship between the predefined threshold and the other two thresholds is claimed.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

	Fourth, Applicant argues that Seo in view of Wang does not teach “assigning a confidence value . . .” and “identifying a given classification to a class . . .”.  As noted in the Final Office Action at pages 22-23, Seo’s disclosure relates to a confidence measuring technique.  (Seo, paragraph [0002]).  By measuring the confidence of the classification result by the trained classification model using an additionally trained feature extractor, it is possible to improve the accuracy of a confidence measurement 
	An input image may be one of in-distribution data and out-of-distribution data (OOD).  (Seo, paragraphs [0071] – [0074]).  As taught by Seo in paragraph [0072], “In-distribution data may be data associated with at least one of the plurality of classes set to be output from the trained classification model”, which is definitional for in-distribution data in a classification model.  On the other hand, “out-of-distribution data may be data not associated with the plurality of classes set to be output from the trained classification model”, also definitional for OOD.  As an example, if the classification model is trained to classify input images into a distribution of animal classes, an input image of a dog would be in-distribution whereas an input image of a tree would be OOD.
	Both Applicant’s claimed invention and Seo have classifications already made, the confidence value is a measurement of how confident a model is in its prediction of assigning a classification.  In the claimed invention, a score in a certain range is deemed inaccurate (see the “assigning” and “identifying” steps of claim 1).  In Seo, paragraph [0074] provides a calculation for assigning a weight to the measured confidence.  It follows that a higher confidence measurement would be associated with in-distribution data, while a lower confidence measurement would be associated with OOD data and thus not an accurate classification.

	Fifth, Applicant argues that the combination of Wang and Seo does not teach the maximum and minimum thresholds, and therefore cannot teach the identifying step of 

	/Scott A. Waldron/           Primary Examiner, Art Unit 2152                                                                                                                                                                                             	11/17/2021